Per Curiam
James W. Mooneyham was convicted of obtaining money under false pretenses and sentenced to one year in the State prison.
The pretense consisted of a statement that he owned a yoke of steers, which he offered as security for credit.
His ownership of the steers at the time the statement was made was attested not only by the accused himself, but by a former owner of the steers who testified as to délivery, and by other non-interested persons. The *386State’s case depends almost wholly upon one witness who claimed to have owned the steers at that time, and he admits that negotiations for the sale were made with Mooneyham, and the language there used was such as-may have left Mooneyham under the impression that a sale had been made. So strong was this impression that the witness felt impelled to visit Mooneyham later to say that the trade was off. In the meantime the steers had been pledged as security.
As to the actual delivery of the steers at the time of the negotiation for the sale, the evidence points only one way, and that supports the defendant’s case.
Upon this evidence we cannot sustain the verdict, and the judgment is reversed.
Shackleford, C. J., and Taylor, Cockrell. Hocker and Whitfield, J. J., concur.